Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 20, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
  140840                                                                                               Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  KATHY KAY NEVILLE,                                                                                  Alton Thomas Davis,
          Plaintiff-Appellant,                                                                                           Justices


  v                                                                 SC: 140840
                                                                    COA: 294461
                                                                    Wayne CC: 94-402973-DM
  MARK T. NEVILLE,
             Defendant-Appellee.
  _________________________________________/

         On order of the Court, the application for leave to appeal the February 16, 2010
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration, as on leave granted, of whether the trial court correctly held that the
  parties’ November 14, 1994 divorce judgment limited the plaintiff’s survivorship benefit
  to a proportionate interest based on years of marriage, that the divorce judgment
  conflicted with the 1995 Qualified Domestic Relations Order (QDRO) agreed upon by
  the parties, that the terms of the divorce judgment should control over the terms of the
  QDRO, and that the defendant’s motion to have the QDRO amended was not time-
  barred.

        We do not retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 20, 2010                    _________________________________________
           d1013                                                               Clerk